Citation Nr: 1001921	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected Grade I anteriolisthesis of L5 on 
S1 with associated spondylolysis and disc extension. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to October 
1986 and from January 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that increased to 10 percent the service-
connected disability evaluation.  The Veteran appealed that 
decision and the case was referred to the Board for appellate 
review.  AB v. Brown, 6 Vet. App. 35, 38 (1993)  (in a claim 
for an original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded).


FINDING OF FACT

Throughout the period on appeal the Veteran's back disability 
has been manifested by a combined limitation of motion of the 
thoracolumbar spine to 212 degrees. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior for a 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5235-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated December 2007 
and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The Veteran was afforded a VA examination during the pendency 
of this appeal.  The VA examiner reviewed the Veteran's 
claims file, took a relevant history, conducted a physical 
examination, performed all relevant testing, and made 
informed conclusions based on the aforementioned.  In sum, 
the VA examination was wholly adequate for rating purposes.  
The RO also obtained pertinent treatment records.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his back 
disability does not accurately reflect the severity of that 
condition.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

The Veteran first claimed entitlement to service connection 
for a back disability in January 2006.  In June 2006 the RO 
issued a rating decision granting service connection and 
assigned a noncompensable rating for Grade I anterolisthesis 
of L5 on S1 with associated spondylolysis and disc extension 
effective from January 17, 2006, the date the Veteran filed 
his claim.  Service connection was granted on a 
noncompensable basis because the Veteran failed to report for 
his scheduled VA examination.  The Veteran was notified of 
his rights, but did not appeal that decision.

In November 2007 the Veteran filed for an increased rating, 
claiming that the condition had worsened since his last 
evaluation.  A VA examination was provided in December 2007 
and a February 2008 rating decision increased the Veteran's 
rating to 10 percent, effective from November 27, 2007, the 
date of the Veteran's increased rating claim.  The Veteran 
submitted a Notice of Disagreement (NOD) with this decision 
in March 2008.  The RO issued a Statement of the Case (SOC) 
in July 2008 and in August 2008 the Veteran perfected his 
appeal by filing a Substantive Appeal (VA Form 9).  

The evidence in this case consists of a VA examination report 
and VA treatment records.  During the December 2007 VA 
examination the Veteran stated that over the previous twelve 
months he had experienced daily low back pain that he 
described as 10/10, but no flare-up pain symptoms.  The 
Veteran complained of paresthesias and dysthesis of the 
bilateral lower extremities in an S1 radicular pattern.  The 
Veteran denied any physician prescribed bed rest for his back 
disability in the prior 12 months and denied using any 
orthopedic assistive device.  The Veteran also stated that 
sitting or standing was limited to 10 minutes or less and 
that back extension activities caused increased back pain, 
but denied any problems with walking or lifting.  Physical 
examination revealed tenderness of the lumbar spinous 
processes and the left sided lumbar myofascial.  No spasms 
were indicated and there was no sacral iliac joint or sciatic 
notch tenderness.  Neurological examination indicated that 
sensation was intact to light touch for all dermatomes of 
bilateral lower extremities and motor strength was normal for 
all myotomes of bilateral lower extremities.  Reflexes were 
physiologic and symmetric and Babinski was negative.  
Straight leg raising was subjectively positive on the left.  
Range of motion studies indicated forward flexion to 90 
degrees, extension to 16 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
rotation to 30 degrees and right lateral rotation to 30 
degrees.  Repetitive motion resulted in an additional four 
degrees limitation on left lateral flexion and ten degrees 
greater motion on right lateral flexion.  There was no 
apparent weakness, fatigability or loss of coordination 
during on repetitive motion.  Radiographic imaging indicated 
prior laminectomy at L5-S1 and placement of pedicle screwed 
with mild degenerative changes.  Alignment of the vertebral 
bodies and SI joints appeared unremarkable.  With regard to 
functional limitations, the examiner noted that the Veteran 
was still employed by the Department of the Army as a 
mechanic and that he was a select ready research member of 
the United States Army Reserve.  

VA treatment records indicate that the Veteran has been 
treated for chronic low back pain, status post fusion of L5-
S1.  Other VA treatment reports show that the Veteran has 
been prescribed pain medication to be taken three times a day 
and has received treatment for complaints of back pain.  
However, none of these records include range of motion 
findings specifically in degrees or evidence that the Veteran 
has been prescribed bed rest by a physician.  VA outpatient 
treatment records dated in April 2007 indicate that range of 
motion of the spine was normal, without tenderness.  In 
October 2007, the Veteran complained of chronic back pain 
which radiated into his hamstrings, knee and great toes.  The 
pain seemed better with more activity; sitting and lack of 
motion made it worse.  Straight leg raising was negative.  In 
May 2008, the examiner stated that range of motion of the 
spine was grossly normal.  Straight leg raising was negative.   

The Veteran's service-connected back disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.119.  The 
Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Board has determined that the 10 percent rating assigned 
is based on adequate evidence of disability.  A 10 percent 
evaluation is assigned for combined range of motion for the 
thoracolumbar spine greater than 120 degree but not greater 
than 235 degrees.  The Veteran's combined range of motion for 
his thoracolumbar spine is 212 degrees, at worst and as shown 
on the VA examination for compensation purposes.   While VA 
outpatient records do not show the range of motion specified 
in degrees, the examiners described the motion as normal or 
grossly normal.  The Board finds that when applying the 
General Rating Formula to the Veteran's back disability, 
there is no competent medical evidence to award a rating in 
excess of 10 percent for any point during the appeal period.  
Simply put, there has been no objective finding of limitation 
of forward flexion to 60 degrees or less, limitation of 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

The Board acknowledges that the Veteran has reported his 
chronic low back pain, and thus recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree as to warrant a rating in 
excess of the current 10 percent.  The outpatient treatment 
reports do not reflect additional limitation of motion 
secondary to the effects of pain.  Additionally, the VA 
examiner in December 2007 specifically evaluated for the 
effects of pain, and those findings are not sufficient for a 
higher rating.   

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to bowel or 
bladder impairment.  However, the evidence from throughout 
the Veteran's appeal fails to show any objective neurological 
symptomatology associated with the Veteran's back disability.  
Although the Veteran reported paresthesias and dysthesias of 
the lower extremities, the December 2007 VA examination 
report indicates that sensation was intact to light touch for 
all dermatomes of the bilateral lower extremities.  Motor 
strength was normal and reflexes were physiologic and 
symmetric.  VA outpatient treatment reports do not 
demonstrate neurologic findings as well.  Thus, separately 
assigned ratings for neurologic impairment are not warranted.  

Finally, the Board notes that a higher rating of 20 percent 
may be assigned with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
preceding 12 months.  As noted above, the Veteran denied any 
physician-prescribed bed rest during his VA examination.  
Further, VA outpatient treatment records do not show such 
situation.  As such, a higher rating is not warranted on this 
basis.   
 
In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Veteran has contended that 
he has difficulty maintaining his employment.  The Board has 
considered assignment of an extra-schedular evaluation but 
the record does not show that the Veteran's appealed 
disability, alone, has required frequent hospitalization, or 
that manifestations of that disability exceeds those 
contemplated by the schedular criteria.  

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service- 
connected disability are inadequate. To do this, the Board or 
the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.   See Thun v. Peake, 22 Vet. App. 
111, 115 (2008). 

In this instance, the Veteran's limitation of motion in his 
back is clearly accounted for in General Rating Formula, 
which compensates for limitation of flexion with or without 
pain due to his back disability. The Board finds that the 
assigned 10 percent rating adequately addresses the Veteran's 
back symptoms.  The Board finds that the schedular rating 
criteria are adequate for the purposes of rating the 
Veteran's service-connected disability at issue. As such, the 
Board finds that the diagnostic codes applied in evaluating 
the Veteran's service-connected disabilities adequately 
describe the current disability levels and symptomatology 
and, therefore, referral for extraschedular rating is not 
warranted. 

There is a preponderance of evidence against a rating in 
excess of 10 percent.  Therefore the benefit-of-the-doubt 
doctrine does not apply and an increased rating must be 
denied.  See 38 U.S.C.A. § 5107(b).




ORDER

A rating in excess of 10 percent for Grade I anteriolisthesis 
of L5 on S1 with associated spondylolysis and disc extension 
is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


